Exhibit 10.1

PROMISSORY NOTE

 

$7,197,143.21    New York, New York    May 29, 2009

FOR VALUE RECEIVED, the undersigned, WebMediaBrands Inc., a Delaware corporation
with a business address at 23 Old Kings Highway South, Darien, CT 06820 (“WMB”),
and Mediabistro.com, Inc., a Delaware corporation with a mailing address of 475
Park Avenue South/4th Floor, New York, NY 10016 (“Mediabistro” and collectively
with WMB the “Maker”), jointly and severally promise to pay to the order of Alan
M. Meckler (the “Payee”) or any subsequent assignee or holder hereof (Payee or
any subsequent assignee or holder hereof sometimes being hereinafter referred to
as “Holder”) at 435 East 52nd Street New York, NY 10022, or at such other
address as Holder may designate from time to time in writing, the principal sum
of SEVEN MILLION ONE HUNDRED NINETY SEVEN THOUSAND ONE FORTY THREE AND  21/100
DOLLARS ($7,197,143.21) or so much thereof as remains unpaid to Holder from time
to time, together with: (i) interest on the principal balance outstanding from
time to time, from the date hereof until said balance shall have been paid in
full, at the rate and in the manner hereinafter provided; (ii) all taxes levied
or assessed on this Note or the debt evidenced hereby against the Holder and
(iii) all costs and expenses, including reasonable attorneys’ fees, incurred in
collecting or attempting to collect the indebtedness evidenced by this
Promissory Note (the “Note”) or to realize on any collateral securing this Note
or to protect or sustain the lien of the Lender, or in any litigation or
controversy arising from or connected with this Note or any security for this
Note.

1. Principal and Interest.

a. Interest on the outstanding principal amount of this Note shall accrue at the
rate of Four and  70/100 percent (4.70%) per annum. Interest shall be calculated
for the actual number of days elapsed on the basis of a 365 day year, including
the first date of the applicable period to, but not including, the date of
repayment. Following the occurrence and continuation of an Event of Default (as
defined herein) or after maturity and including the period after any judgment
has been rendered with respect hereto, the interest rate payable hereunder shall
increase by two percent (2%) per annum from the date of the occurrence of such
Event of Default until written waiver of the Event of Default by Holder or
payment of all principal, interest and other amounts due hereunder in full.

b. Interest only shall be payable monthly in arrears commencing on July 1, 2009
and continuing on the 1st day of each succeeding calendar month until June 1,
2014. Thereafter, monthly principal and interest payment in the amount of
$55,796.16 shall be payable in consecutive monthly installments commencing
July 1, 2014 and continuing on the 1st day of each succeeding calendar month
thereafter. The outstanding principal amount of this Note, together with all
interest accrued thereon and all other amounts due and payable by the Maker
hereunder and under the security or other documents, instruments and agreements
executed in connection with this Note (collectively the “Loan Documents”) shall
be due and payable in full on May 29, 2016.

c. For each month or portion thereof that any principal balance of this Note
remains outstanding, the Maker shall pay the Holder an accommodation fee of
Forty Thousand Dollars ($40,000) (the “Accommodation Fee”). The Accommodation
Fee shall be payable with each monthly installment of interest due hereunder
commencing with the first installment on July 1, 2009 and continuing on the 1st
day of every month thereafter. For the avoidance of doubt, the final
Accommodation Fee will be due and payable with the final payment (whether at
maturity or due to a default or acceleration) that discharges the remaining
principal balance of this Note.

 

1



--------------------------------------------------------------------------------

2. Representations. Each Maker hereby represents and warrants as follows:

(a) Each Maker is a corporation duly formed, validly existing and in good
standing under the laws of the State of Delaware, with all requisite power and
authority to conduct its business.

(b) Each Maker is duly qualified and/or licensed to conduct its business, and is
in good standing in each of the jurisdictions in which it conducts its business
except where the failure to so qualify would not have a material adverse effect
on the business, assets, liabilities or operations of a Maker.

(c) Each Maker has full power and authority to execute and deliver this Note and
to perform its obligations hereunder.

(d) Each Maker has duly executed and delivered this Note. This Note is a legal,
valid and binding obligation of each Maker, enforceable against such Maker in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, fraudulent conveyance or other similar
laws affecting the enforcement of creditors’ rights generally and general
equitable principles.

(e) Since March 31, 2009, there has been no event, occurrence, fact, condition,
change, development or effect that, individually or in the aggregate, would
constitute, result in or have a material adverse effect on a Maker or its
business, assets, liabilities or operations.

3. Events of Default. The entire unpaid principal sum hereof and all accrued and
unpaid interest thereon shall at once become due and payable upon the occurrence
of any of the following events for any reason (each, an “Event of Default”):
(a) the failure by Maker to fully pay any installment of principal or interest
due hereunder within 30 business days after the same shall have become due;
(b) if either Maker shall become insolvent or shall generally not, or shall be
unable to, or shall admit in writing its inability to, pay its debts as they
become due, shall suspend its business operations or a material part thereof or
make an assignment for the benefit of creditors, shall apply for, consent to, or
acquiesce in, the appointment of a trustee, receiver or other custodian for it
or any of its property or such trustee, receiver or custodian shall be otherwise
appointed, or shall commence or have commenced against it any proceeding under
any bankruptcy, reorganization, arrangement, readjustment of debt, dissolution
or liquidation law or statute of any jurisdiction; or (c) the dissolution or
liquidation of either Maker, or the taking of any company or corporate action by
either Maker for the purpose of facilitating the same.

Upon the occurrence and continuation of an Event of Default hereunder, Holder
may, at its election in its sole and absolute discretion, (x) declare the entire
outstanding balance under this Note to be, and this Note shall thereupon be and
become, immediately due and payable and/or (y) exercise any other rights and/or
remedies available to Holder at law, in equity or under this Note. In the case
of an Event of Default of the character described in clause (b) above, the
principal of this Note shall forthwith become due and payable, together with
interest accrued thereon (including any interest accruing after the commencement
of any action or proceeding under the federal bankruptcy laws, as now or
hereafter constituted, or any other applicable domestic or foreign federal or
state bankruptcy, insolvency or other similar law, and any other interest that
would have accrued but for the commencement of such proceeding, whether or not
any such interest is allowed as an enforceable claim in such proceeding),
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived, and the Maker shall forthwith upon any such
acceleration pay to the Holder the entire principal of and interest accrued on
the Note.

 

2



--------------------------------------------------------------------------------

4. Change of Control. In the event of a “Change of Control” (as defined herein)
of either Maker the remaining principal balance and all accrued and unpaid
interest of this Note may, at the election of the Holder and upon written notice
to the Maker, be due and payable concurrently with the closing of such event
which constitutes a Change of Control. A “Change of Control” shall be (a) any
sale of all or substantially all of a Maker’s assets or equity interests
(whether in a single transaction or a series of related transactions) to an
independent third party that is not controlled by, or affiliated with, WMB or
(b) any merger, consolidation, restructuring or reorganization of a Maker with
or into another company through one or a series of related transactions if WMB
or the common equity holders of WMB, as the case may be, immediately prior to
the transaction possess less than 50% of the voting power of the surviving
entity immediately after such transaction.

5. Mirror Note. The Payee has funded this Note with a portion of the proceeds of
the Promissory Note dated May 29, 2009 (the “Mirror Note”) of Payee and Ellen L.
Meckler (“Ellen”) to Bank of America, N.A. (“BOA”) in the original principal
amount of $9,225,000. Payee and Maker intend that the principal and interest
payments hereunder will be utilized by Payee to make payments due under the
Mirror Note. Notwithstanding anything herein to the contrary, this Note must be
repaid in full if Payee is required to repay the Mirror Note whether due to an
Event of Default by Maker under this Note or otherwise. Until this Note is paid
in full, Maker shall pay any and all of Payee’s or Ellen’s reasonable out of
pocket costs or expenses (including without limitation, attorney’s fees, title
insurance fees, recording costs and mortgage taxes) related to, arising out of,
or in connection with, the execution, delivery and negotiation this Note or the
Mirror Note or the transactions contemplated hereby or thereby and any
enforcement or collection proceedings related to this Note or the Mirror Note.

6. Waiver. Maker hereby waives demand, presentment, protest, notice of protest,
notice of dishonor, diligence in collection, notice of nonpayment and all
notices of a like nature in connection with this Note. No delay on the part of
the Holder in exercising any right hereunder shall operate as a waiver of such
right or any other right. Any term of this Note may be amended or waived with
the written consent of the Maker and the Holder.

7. Prepayment. This Note may be prepaid at any time, in whole or in part, at the
option of Maker, without penalty or premium. All payments hereunder, including,
without limitation, any partial prepayment, shall be applied first to all costs
and expenses due to Holder pursuant to the terms of this Note, then to accrued
and unpaid interest and the balance, if any, to principal outstanding hereunder.
Any repayment upon a Change of Control or any other prepayment shall be made
directly to BOA if the Mirror Note continues to remain outstanding and this Note
is collateral for the Mirror Note.

8. Jury Trial Waiver. Maker and Holder waive their right to a jury trial in
connection with any action arising under or relating to this Note. Maker and
Holder acknowledge that they make these waivers knowingly, voluntarily and only
after consideration of the ramifications of these waivers with their respective
legal counsel.

9. Successors and Assigns. This Note shall inure to the benefit of Holder and
its successors and assigns and shall be binding upon Maker and any successor to
its business, whether by merger or otherwise. Neither Maker may assign or
delegate its obligations or responsibilities under this Note without Holder’s
prior written consent. Maker consents to the collateral assignment of this Note
to BOA in connection with the Mirror Note.

 

3



--------------------------------------------------------------------------------

10. Joint and Several. Each Maker and each and every other endorser, guarantor
and surety of this Note, and all others who may become liable for all or any
part of this obligation, do hereby agree that their liability hereunder shall be
joint and several and hereby waive demand, presentment for payment, protest,
notice of protest and notice of nonpayment of this Note, and do hereby consent
to any number of renewals or extensions of the time of payment hereof, and agree
that any such renewal or extension may be without notice to any of said parties
and without affecting their liability hereunder, and further consent to the
release of any part or parts or all of the security for the payment hereof and
to the release of any party or parties liable hereon, all without affecting the
liability of the other persons, partnerships or corporations liable for the
payment of this Note.

11. Governing Law. This Note shall be governed by, and construed in accordance
with, the laws of the State of New York, applicable to contracts made and to be
wholly performed within said State. Each Maker irrevocably and unconditionally
agrees that any legal action arising under or in connection with this Note is to
be instituted in the state or federal courts located in the State of New York.

12. Invalidity. Any term or provision of this Note that is held by a court of
competent jurisdiction or other authority to be invalid, void or unenforceable
in any situation in any jurisdiction shall not affect the validity or
enforceability of the remaining terms and provisions hereof or the validity or
enforceability of the offending term or provision in any other situation or in
any other jurisdiction. If the final judgment of a court of competent
jurisdiction or other authority declares that any term or provision hereof is
invalid, void or unenforceable, the parties agree that the court making such
determination shall have the power to reduce the scope, duration or
applicability of the term or provision, to delete specific words or phrases, or
to replace any invalid, void or unenforceable term or provision with a term or
provision that is valid and enforceable and that comes closest to expressing the
intention of the invalid or unenforceable term or provision. Notwithstanding any
provisions of this Note to the contrary, the rate of interest and other amounts
to be paid by Maker to Holder under this Note shall not exceed the highest or
the maximum rate of interest permitted to be charged by Holder under applicable
laws. Any amounts paid by Maker to Holder in excess of such rate shall be deemed
to be partial prepayments of principal hereunder.

 

WebMediaBrands Inc. By:  

/s/ Mitchell S. Eisenberg

Its   EVP and General Counsel Mediabistro.com, Inc. By:  

/s/ Mitchell S. Eisenberg

Its   EVP and General Counsel

 

4